DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a first battery receptacle coupled to the first charging circuit and configured for receiving a first type of battery pack and a second battery receptacle coupled to the first charging circuit and configured for receiving a second type of battery pack; an electrical connector connecting the generator to the first charging circuit of the charging station” is not clear, whether a first type of battery pack and a second type of battery affixed to the trailer or the lawn mower.



Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a combination of a lawn mower and a trailer for carrying the lawn mower. The trailer includes at least one wheel and a generator electrically coupled to the at least one wheel. The at least one wheel turns the generator generates electricity and the lawn mower including a motor and a set of wheels. The combination comprises a charging station affixed to the trailer. The charging station includes a first charging circuit, a first battery receptacle coupled to the first charging circuit and configured for receiving a first type of battery pack and a second battery receptacle coupled to the first charging circuit and configured for receiving a second type of battery pack. The combination also comprises an electrical connector connecting the generator to the first charging circuit of the charging station. The lawn mower comprises a first battery of the second type of battery housed in the lawn mower for providing electricity to the motor, a third battery receptacle configured for receiving the first type of battery pack, a second charging circuit coupled to the third battery receptacle and the first battery and a cable connecting the generator to the second charging circuit of the lawn mower.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618